—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered October 30, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea is vacated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings on the indictment.
As the People correctly concede, as part of a plea bargain, the court improperly agreed to place the defendant on interim probation by postponing his sentence to allow him to enter a drug treatment program, and promising him that it would vacate his guilty plea if he successfully completed the program (see, People v Rodney E., 77 NY2d 672; People v Johnson, 197 AD2d 638; People v Beigelman, 202 AD2d 602). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.